Cobb, P. J.
1. The filing of the bond, or making of the pauper affidavit, required under the act approved December 10, 1902 (Acts 1902, p. 105), relating to a certiorari sued out to review the judgment of a municipal court is a condition precedent to the application for certiorari; and a distinct averment in the petition for certiorari that the bond has been filed or the affidavit made is essential to the validity of the petition. Johns v. Tifton, 122 Ga. 734.
2. The failure to aver in the petition for certiorari that the bond has been filed or the affidavit made renders the petition void; and when the certiorari is dismissed for this reason, a second petition, sued out within six months from such dismissal but more than thirty days from the judgment complained of, should be dismissed. Citizens Banking Co. v. Paris, 119 Ga. 517; Hill v. State, 115 Ga. 833; Hamilton v. Insurance Co., 111 Ga. 875.

Judgment affirmed.


All the Justices concur, except Fish, O. J., absent.

Certiorari. Before Judge Holdeu. Taliaferro superior court. March 3, 1906.
J. A'. Beazley, for plaintiff in error. Hawes Cloud, contra.